Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Interpretation
1. Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted "in view of the specification" without importing limitations from the specification into the claims unnecessarily) [MPEP 2106 Sec I, C].
“Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.” Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). [MPEP 2111.01 Sec II].
Thus, the Examiner interprets Applicant’s claims "in view of the specification" and does not “import into a claim limitations that are not part of the claim”.



Allowable Subject Matter
1a. Claims 2-4, 6-8, 10-12 and 14-15 are objected to as dependent upon rejected claims, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
2. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

2a. Claims 1, 5, 9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 20110274187 A1) in view of Park (US 20150341101 A1).

2b. Summary of the Cited Prior Art
Huang discloses a method for channel estimation from receiving signals (Fig 1-8).
Park discloses a method for channel estimation from user equipment (Fig 1-10).

2c. Claim Analysis
	Regarding Claim 1, Huang discloses:
A method of estimating an uplink channel by a base station in a wireless communication system, the method comprising
[(Huang discloses a method for channel estimation from receiving signals, see:
[Abstract] The invention relates to a method in a receiving communication node for performing channel estimation on a signal received over a channel from a transmitting communication node. The receiving and transmitting communication nodes are comprised in a radio communications network. The receiving communication node receives the signal from the transmitting communication node, filters the signal by applying matched filter to the received signal in a matched filter process resulting in an estimated channel, transforms the estimated channel from a frequency domain to a discrete cosine transform domain in a discrete cosine transformation process, truncates the transformed estimated channel by applying a sloped window truncation function of an adaptive length onto the transformed estimated channel, wherein the adaptive length in the discrete cosine transform domain is calculated based on channel state information, and transforms the truncated transformed estimated channel from the 
Fig 1-8)]:
identifying locations of at least one radio channel taps, based on a sounding reference signal (SRS) received from a terminal
[(Huang discloses identifying tap locations based on reference symbols (RS) for PUSCH estimation, see:
[0010] In LTE the channel estimation is based on reference symbols (RS) in a channel, these RS are sometimes called pilots. The channel can hence be estimated as a matched filter, that is, correlating the known structure of reference symbols in an ideal signal with the received reference symbols in real signal to detect the presence of the known structure in the real signal.
[0012] Discrete Cosine Transform (DCT) can be used to improve the frequency channel response on RS. The DCT process transforms the estimated channel response, also referred to as estimated channel, to the DCT domain and truncates the estimated channel response. Since the channel response in DCT domain ends up in the first samples, also known as taps, whereas the noise is spread out, a truncation will significantly improve the signal to noise ratio.
[0013] ……………  The channel in DCT domain is defined in the y-axis and the taps in the DCT domain are defined along the x-axis. The real channel 12 has four non-trivial taps, taps five and up are very close to zero, but the truncation only keep the first tap and set the other taps to zero, resulting in that channel data is removed by the truncation.

determining an average power value of the radio channel taps for each link between a transmission antenna in which the SRS is transmitted and a reception antenna
[(Huang discloses estimation signal delay based on power associated with taps, see:
[0010] In LTE the channel estimation is based on reference symbols (RS) in a channel, these RS are sometimes called pilots. The channel can hence be estimated as a matched filter, that is, correlating the known structure of reference symbols in an ideal signal with the received reference symbols in real signal to detect the presence of the known structure in the real signal.
[0060] The influence of the RMS delay spread and the SNR on adaptive length l is illustrated in FIG. 4, which shows the adaptive length l of the window as a function of SNR and RMS delay spread. l is measured in number of taps.
The Mean Square Error (MSE) of delay spread is defined as
                             
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
is the first order moment of the delay spread, 

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
is the second order moment of the delay spread, and 

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
is the power associated with the delay of the nth tap.
[0033] ………….. This sloped window function is adaptive to the Channel State Information (CSI), e.g. the length of the sloped window function is dependent on the Root Mean Square (RMS) delay spread and the average Signal to Noise Ratio (SNR). Thereby, the transmitted information is more accurately recovered than when using prior art truncation methods.
Fig 1 and 4 about Taps; Fig 5 for PUSCH estimation; see also Fig 2-3 and 6-8)];
estimating an effective channel frequency response (CFR) of a physical uplink shared channel (PUSCH), based on the locations of the radio channel taps and the average power value of the radio channel taps
[(Huang discloses
[0033] The radio base station 21 performs a channel estimation of the received signal in order to take the radio propagation conditions into account when recovering information in the signal. The channel estimation is performed according the present solution wherein a sloped window function is applied so that change of the channel response in DCT domain is smoothed and a more accurate estimation is achievable. This sloped window function is adaptive to the Channel State Information (CSI), e.g. the length of the sloped window function is dependent on the Root Mean Square (RMS) delay spread and the average Signal to Noise Ratio (SNR). Thereby, the transmitted information is more accurately recovered than when using prior art truncation methods.
[0064] Graph 51 illustrates the throughput on a Physical Uplink Shared Channel (PUSCH) with a channel estimation using a square shaped truncation function.
PUSCH with a channel estimation using the sloped window truncation function.
Fig 1 and 4 about Taps; Fig 5 for PUSCH estimation; see also Fig 2-3 and 6-8)].
Huang discloses reference symbol but not specifically a sounding reference signal (SRS).
However, Park discloses:
identifying locations of at least one radio channel taps, based on a sounding reference signal (SRS) received from a terminal
[(park discloses using sounding reference signal (SRS) for channel estimation, see:
[0064] ……. In the case of a subframe in which a sounding reference signal (SRS) is configured, the last SC-FDMA symbol of the subframe is excluded from the SC-FDMA symbols available for control information transmission. A reference signal is used to detect coherence of the PUCCH.
Fig 1-8)].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrate Huang’s method for channel estimation from receiving signals with Park’s method for channel estimation from user equipment with the motivation being to provide	to reduce cost, extending service coverage and improving channel capacity (Park, Para [0009]).

Regarding Claim 5, the claim discloses downlink channel estimation operation, which has been discloses by Huang about channel estimation by a receiver including a 
Regarding Claim 9, the claim discloses similar features as of Claim 1, and is rejected based on the same rationales of Claims 1.
Regarding Claim 13, the claim discloses similar features as of Claim 5, and is rejected based on the same rationales of Claims 5.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jung-Jen Liu whose telephone number is 571-270-7643.  The examiner can normally be reached on Monday to Friday, 9:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B. Yao can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






	




/JUNG LIU/Primary Examiner, Art Unit 2473